Citation Nr: 1004263	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-20 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from 
September 1, 2006, to September 12, 2007, and greater than 
20 percent subsequent to December 1, 2007, for residuals of 
a left ankle sprain, status post fusion.

2.  Entitlement to a compensable rating for residual scars 
associated with the service connected left ankle sprain, 
status post fusion.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had service from February 1968 to February 1988.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

It is noted that in the Veteran's substantive appeal, VA 
Form 9, the Veteran raises a claim for a right knee 
disability, secondary to the service connected left ankle 
condition.  This matter is not before the Board and is 
referred to the RO for further development.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 1, 2006, to September 12, 2007, the 
competent medical evidence does not demonstrate that the 
Veteran's left ankle was ankylosed.

2.  The competent medical evidence demonstrates that the 
Veteran has painful residual scars from the June 2006 and 
September 2007 left ankle surgeries.

3.  The September 12, 2007, surgery fused the Veteran's left 
ankle, resulting in ankylosis with documented pain, 
swelling, weakness, tenderness, redness, and guarding of 
movements.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating 
in excess of 20 percent for service connected residuals of a 
left ankle sprain, status post fusion from September 1, 2006 
to September 12, 2007.  38 U.S.C.A. § 1155 (West Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271 (2009).

2.  The criteria have been met for a 30 percent disability 
rating for service connected residuals of a left ankle 
sprain, status post fusion from December 1, 2007.  38 
U.S.C.A. § 1155 (West Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2009).

3.  The criteria for a 10 percent disability rating for 
scars, residuals of a left ankle sprain, status post fusion 
have been met from September 1, 2006.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West & Supp. 2009); 38 C.F.R. §§ 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 
7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Reasonable doubt as to the degree of disability 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 
(2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the 
entire history of the Veteran's disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  See generally 38 
U.S.C.A. § 5110(b)(2).  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due 
to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. § 4.45.

The Veteran seeks a disability rating greater than 20 
percent from September 1, 2006 to September 12, 2007, and 
greater than 20 percent subsequent to December 1, 2007 for 
his service connected left ankle disability.  The RO rated 
the Veteran under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5010-5271 (2009).  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis 
for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27 (2009).

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2009).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2009).

Under DC 5271, limited motion of the ankle, a 20 percent 
evaluation is the maximum amount of compensation available 
for marked limitation of motion of an ankle joint.  In order 
to warrant the assignment of a 30 percent disability 
evaluation under DC 5270, ankylosis of the ankle, the 
Veteran's left ankle would have to be ankylosed in plantar 
flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  For a 40 
percent rating, the Veteran must have ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)].

Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial, unstable.  Note (1) to DC 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with soft tissue damage.  Diagnostic Code 7804 
provides a 10 percent rating for superficial scars that are 
painful on examination.  Note (1) to DC 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2008).  The Board notes 
that the criteria for rating scars were again revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  However, because the Veteran's claim 
was pending before October, 28, 2008, his claim will only be 
evaluated under the rating criteria made effective from 
August 30, 2002.  See id.

A.  September 1, 2006, to September 12, 2007

The Veteran had surgery on his left ankle in June 2006 and 
was granted temporary total disability from June to August 
2006.  In September 2006, the Veteran's rating was reduced 
to 20 percent.

VA outpatient treatment records include a November 2006 
letter from the Veteran's VA physician indicating that the 
Veteran continued to have significant pain and swelling of 
the ankle.  She stated that as a result of the fusion which 
limits the motion of the subtalar joint, the Veteran was not 
able to have the same movement, walking and running ability.  
She stated that the Veteran continued to stay on light duty 
because the pain and swelling had not been resolved with 
bracing and injection.  The physician pointed out that the 
Veteran needed surgical intervention and that given the 
amount of degenerative changes to the foot and ankle, it was 
not anticipated that the Veteran would ever be able to have 
a job requiring prolonged standing, walking, running, 
climbing, or lifting of weights.  The physician further 
stated that the Veteran was able to perform work that allows 
him to sit most of the time and have short periods of 
standing, walking or lifting minimal weight.  She stated 
that based upon the Veteran's job descriptions for 
corrections officer and deputy sheriff, he was not able to 
perform his primary job.

A November 2006 VA outpatient treatment record indicates 
that the Veteran's pain continued to persist and increase in 
severity, especially with ambulation and in cold weather.  
He also said he suffered insidious onsets of sharp, shooting 
pain to the lateral ankle.  The ankle brace provided some 
relief.  On examination, it was noted that the Veteran had a 
surgical scar that was tender to palpation.  The physician 
noted pain and numbness to the ankle and foot.

The Veteran had a VA examination in May 2007.  The examiner 
reviewed the claims file.  The Veteran reported his pain at 
8 of 10 with severe stiffness and intermittent swelling.  He 
reported recurrent strain when ambulating on uneven surfaces 
which caused flare-ups.  He also said he wore an ankle brace 
on a regular basis and could perform the activities of daily 
living at a slow pace.

The physical examination revealed left ankle tenderness, 
dorsiflexion at 5 degrees, and plantar flexion at 10 
degrees.  The examiner was unable to determine inversion and 
eversion due to severe pain.  Additional limitation with 
repetitive use included fatigue with no change in 
dorsiflexion or plantar flexion or guarding of movement.
The Veteran's gait was antalgic, ambulating on the lateral 
border of the left ankle.  No ankylosis was present.  X-rays 
prior to surgery showed moderate to severe degenerative 
joint disease of the subtalar joint of the left ankle.  The 
diagnosis was left ankle status post subtalar fusion in 2006 
with residuals and degenerative joint disease.  The examiner 
stated that there was no ankylosis of the ankle; however 
there was fusion at the subtalar joint.

The Board has reviewed the evidence from September 2006 to 
September 2007.  Such evidence does not show that the 
Veteran had ankylosis of the left ankle during this time 
frame; therefore, a 30 percent rating for his disability is 
not warranted.  The Board considered the DeLuca criteria, 
such as additional functional loss due to pain, weakness, 
excess fatigability, or incoordination on repetitive use.  
However, the examiner stated that with repetitive use, the 
Veteran had fatigue with no change in range of motion or 
guarding of movement.  As the Veteran retained range of 
motion of the ankle on repetitive use with only fatigue as a 
residual, the Board does not find that the Veteran's 
disability is comparable to the severity for a 30 percent 
rating under DC 5270 for ankylosis, or immobility, of the 
ankle.  No other Diagnostic Codes afford a higher evaluation 
here.

In reaching the above conclusion, the Board has considered 
the Veteran's lay statements with respect to his left ankle 
symptomatology.  However, while endorsing pain and weakness, 
his statements do not support a finding of ankylosis, when 
viewed in conjunction with the objective medical findings 
showing otherwise.  Moreover, although he used a brace, he 
indicated that he was able to perform the activities of 
daily living, albeit at a slow pace.

In sum, the Board finds that the overall disability picture 
for the Veteran's left ankle disability does not more 
closely approximate a 30 percent rating from September 2006 
to September 2007.  38 C.F.R. § 4.7.  The appeal is denied.

B.  December 1, 2007

The Veteran underwent his second left ankle surgery in 
September 2007.  At that time the Veteran's left ankle was 
fused, preventing movement of the joint.  He was granted a 
temporary total disability rating from September 2007 to 
December 2007.  The Veteran currently has a 20 percent 
rating for his left ankle disability from December 1, 2007.

A VA outpatient record in Late December 2007 indicates that 
the Veteran had been doing only minimal ambulating.  He 
reported pain with ambulation and he also endorsed swelling.  
Objectively, there was no range of motion at the ankle 
joint, though he could flex his forefoot and move his toes.  

The Veteran had a VA examination in February 2008.  The 
examiner reviewed the claims file.  The Veteran reported 
constant pain at 9 of 10 during the day and at 10 of 10 at 
night.  He indicated weakness, stiffness, swelling, lack of 
endurance and fatigability.  The Veteran also stated that he 
retired in November 2007 because his ankle prevented him 
from performing his duties as a deputy with the sheriff's 
department.  He reported that he had difficulty getting in 
and out of a bathtub and walking on uneven surfaces.

The examiner noted that the Veteran was walking with a Cam 
boot on the left side.  On examination, he noted that the 
Veteran's left ankle was fused, with no active or passive 
movement in the left ankle or foot.  The Veteran's 
dorsiflexion and plantar flexion were at zero percent as a 
result of the fusion.  The examiner noted several well 
healed scars on the ankle and stated that the scars were 
tender to palpation.  On repetitive use, the examiner noted 
no changes as there is no active motion in the ankle.  
However, the examiner found swelling, weakness, tenderness, 
redness, and guarding of movements.  The Veteran had an 
antalgic gait, was unable to stand for more than 15 to 20 
minutes, and is unable to walk more than half of a block due 
to pain.  The examiner stated that the Veteran has ankylosis 
in the left ankle, that the ankylosis is stable, and that 
pain is present.

To be entitled to a 30 percent rating, the Veteran's ankle 
would have to be ankylosed in dorsiflexion between 0 degrees 
and 10 degrees.  To achieve a 40 percent rating, the Veteran 
must have ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity.  In this case, the Veteran's ankle is ankylosed 
at zero degrees dorsiflexion, and not between 0 and 10 
degrees, as a result of his surgery; however, based upon the 
DeLuca criteria, the Board finds that the 30 percent rating 
is warranted due to the Veteran's documented pain, swelling, 
weakness, tenderness, redness, and guarding of movements.  
The criteria for a 40 percent rating have not been met as 
the Veteran does not have ankylosis with abduction, 
adduction, inversion, or eversion deformity.  Accordingly, 
the Board finds that the overall disability picture for the 
Veteran's left ankle disability more closely approximates a 
30 percent rating from December 1, 2007.

Additionally, the Board finds that the Veteran is entitled 
to a separate 10 percent rating under DC 7804 for his 
residual surgical scars from September 2006.  As noted in 
the November 2006 VA outpatient treatment record and the 
February 2008 VA examination, the Veteran has surgical scars 
that are tender to palpation.  A higher rating is not 
provided for under DC 7804.  Therefore, a 10 percent rating 
for superficial scars from September 2006 is granted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board has considered the impact 
of the left ankle disability on the Veteran's job with the 
sheriff's department and realizes that the Veteran retired 
due to his inability to participate in all required job 
duties.  However, as noted below, the Board is remanding 
this matter for TDIU consideration, and believes that the 
current rating takes into consideration the impact of the 
left ankle disability upon the Veteran's employment.  The 
Board also notes that the Veteran's physician indicated that 
the Veteran could, at least prior to the second surgery, 
perform desk related or light duty jobs.  

The Board further finds that there has been no showing by 
the Veteran that the service-connected disorder has 
necessitated frequent periods of hospitalization.  The 
Veteran was hospitalized for his two surgeries and was 
granted temporary total disability compensation during that 
time.  No other hospitalizations have been noted.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction, or regional 
office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's appeal stems from initial claims 
for temporary total disability (TTD) related to his two left 
ankle surgeries.  The first claim for TTD was filed in 
October 2006.  The VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in November 2006 that fully 
addressed all three notice elements and was sent prior to 
the initial RO decision in this matter.  The second claim 
for TTD was filed in October 2007.  The VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
October 2007, that fully addressed all three notice elements 
and was sent prior to the initial RO decision in this 
matter.  The letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted statements and 
buddy statements and was afforded VA medical examinations in 
May 2007 and February 2008.  Significantly, neither the 
Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 20 percent for 
residuals of a left ankle sprain, status post fusion, from 
September 1, 2006, to September 12, 2007, is denied.

A 30 percent rating is granted for residuals of a left ankle 
sprain, status post fusion from December 1, 2007.

A 10 percent rating for residual scars associated with a 
left ankle sprain, status post fusion is granted from 
September 1, 2006.


REMAND

The Board regrets further delay of the Veteran's case; 
however, as the Veteran has alleged that his left ankle 
disability has substantially interfered with his ability to 
maintain employment, the Board finds that a remand is 
warranted for additional development.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the 
Court held as follows:

[W]e hold that a request for a TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of 
a claim or, if a disability upon which entitlement to TDIU 
is based has already been found to be service connected, as 
part of a claim for increased compensation.

The Court also stated that "when entitlement to TDIU is 
raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the 
initial rating assigned for that disability, it is part of 
the claim for benefits for the underlying disability."  Id. 
at 454.

Hence, the Veteran's claim for increased ratings for a left 
ankle disability includes consideration of whether TDIU is 
warranted under the provisions of 38 C.F.R. § 3.340, 3.341, 
4.16.

Accordingly, on remand, the Veteran should be provided with 
appropriate notice as to how to substantiate a claim for 
TDIU and afforded a general medical examination.  The 
examiner is asked to render an opinion as to whether it is 
at least as likely as not (fifty percent or greater) the 
Veteran's service connected disabilities alone, without 
reference to any non-service connected disabilities, prevent 
the Veteran from maintaining substantially gainful 
employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of how to substantiate a claim for 
TDIU.

2.  The Veteran should be scheduled for a 
VA general examination.  The Veteran's 
claim folder and a copy of this REMAND 
should be furnished to the examiner, who 
should indicate in the examination report 
that he or she has reviewed the claims 
file.  All findings should be described in 
detail and all necessary diagnostic 
testing performed.

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (50 percent or greater) that the 
Veteran's service connected disabilities 
alone, without reference to any non- 
service connected disabilities, prevent 
him from maintaining substantially gainful 
employment.

A rationale for all opinions should be 
provided.

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


